                                                                       FILEG)
                                                               1US
                                                                 lo djstrict
                                                                        CLERK'S OF-ICE
                                                                             court E.D.M   .Y.


UNITED STATES DISTRICT COURT
                                                                            0 2(119
EASTERN DISTRICT OF NEW YORK
                                            ■X                 BROOKLYN 0 FF/Og
SOLOMON R.   HUNT,                               MEMORANDUM AND ORDER


                         Plaintiff,

                   V.                            19-CV-570   (KAM)


SCOOTER STORE & REPAIR;      97   EUCLID,



                         Defendants.



SOLOMON R.   HUNT,

                         Plaintiff,

                   V .                           19-CV-613   (KAM)


97   REALTY LLC,

                         Defendant.


                                            ■X



MATSUMOTO, United States District Judge:

             On January 22, 2019, pro se plaintiff Solomon R. Hunt

{''Plaintiff") filed the above-captioned actions in the United

States District Court for the Southern District of New York.

The next day. Chief United States District Judge Colleen McMahon

transferred these actions to this Court.           The Court grants

Plaintiff's requests to proceed in forma pauperis pursuant to 2

U.S.C. § 1915 and consolidates these actions exclusively for

purposes of this Memorandum and Order.           See Fed. R. Civ. P.

42(a)   ("If actions before the court involve a common question of
law or fact, the court may . . . issue any . . . orders to avoid

unnecessary cost or delay.").   For the reasons set forth below,

Plaintiff's claims are dismissed in part as duplicative, and in

their entirety for lack of subject matter jurisdiction.    See

Fed. R. Civ. P. 12(h)(3).

                            Background


          Plaintiff, who resides in Brooklyn, New York, brings

these actions alleging that a scooter store located in Queens,

New York, sold him a defective scooter battery that exploded in

his apartment in Brooklyn, New York.     (See generally 19-cv-570,

EOF No. 2, Complaint, at 5.)    Plaintiff further alleges that his

apartment management company, 97 Euclid Realty, LLC, located in
Brooklyn, New York, harassed and threatened him, shot pellets

through his window, and sent him bills that he believes the

company's insurance should have covered.     (See generally id. at

5-6; 19-CV-613, ECF No. 2, Complaint, at 5-6.)     As relief.

Plaintiff seeks monetary damages.    Plaintiff's second complaint

19-CV-613, raises the same claims as the first.

                       Standard of Review


          Plaintiff is proceeding in forma pauperis, and the

Court must therefore screen his complaint and dismiss his action

if it ^'(i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief." 28
U.S.C. § 1915(e)(2)(B).    The Court is mindful that because

Plaintiff is proceeding pro se, his pleadings should be

liberally construed.    Sealed Plaintiff v. Sealed Defendant, 537

F.3d 185, 191 (2d Cir. 2008) (quoting McEachin v. McGuinnis, 357

F.3d 197, 200 (2d Cir. 2004)).    Nonetheless, his complaint must

still ^^plead sufficient facts to state a claim to relief that is

plausible on its face." Mancuso v. Hynes, 379 F. App'x 60, 61

(2d Cir. 2010) (internal citations and quotation marks omitted)

          A claim is plausible ''when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is
not enough that a plaintiff "tender[] 'naked assertion[s]'
devoid of 'further factual enhancement.'"    Id. (quoting Bell

Atl. Corp. V. Twombly, 550 U.S. 544, 557 (2007)).    In

considering whether a complaint meets this standard, the Court

assumes the truth of "all well-pleaded, nonconclusory factual

allegations," though this tenet does not apply to legal

conclusions.   Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111

123 (2d Cir. 2010) (citing Ashcroft, 556 U.S. 662).

          Furthermore, "subject-matter jurisdiction, because it

involves the court's power to hear a case, can never be

forfeited or waived."     United States v. Cotton, 535 U.S. 625,

630 (2002).    Thus, federal courts "have an independent
obligation to determine whether subject-matter jurisdiction

exists, even in the absence of a challenge from any party."

Arhaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).    '^^When a

federal court concludes that it lacks subject-matter

jurisdiction, the court must dismiss the complaint in its

entirety."    Id.; see also Fed. R. Civ. P. 12(h)(3).

                              Discussion


  I.   Duplicative Action

          As an initial matter, the Court notes that Plaintiff's

second complaint, filed at docket number 19-CV-613, is entirely

duplicative of Plaintiff's first complaint, filed at docket

number 19-CV-570.    As part of its general power to administer

its docket, a district court may stay or dismiss a suit that is

duplicative of another federal court suit." Curtis v. Citibank,'

N.A., 226 F.3d 133, 138 (2d Cir. 2000) (noting that in

exercising this discretion, federal courts must ''consider the

equities of the situation").     The Second Circuit has held that

"plaintiffs have no right to maintain two actions on the same

subject in the same court, against the same defendant at the

same time."    Id. at 139.   In both actions. Plaintiff names "97

Euclid" as a defendant and alleges the same facts, including

that his "landlord" (presumably, 97 Euclid) harassed him by

making sexual threats, punching him in the face, and shooting

pellets through his window. Plaintiff's complaint in Hunt v. 9^
Realty LLC, No. 19-cv-613, is therefore dismissed as duplicative

and- without prejudice to the litigation pending before the Court

in Hunt v. Scooter Store & Repair et al., No. 19-cv-570.

  II.   Subject-Matter Jurisdiction

          The Court further finds that it lacks subject-matter

jurisdiction over Plaintiff's claims.   Title 28 U.S.C. Sections

1331 and 1332 contain the basic statutory grants of federal

subject matter jurisdiction.   Even liberally construing

Plaintiff's allegations, there is no basis for the Court to

conclude that it has subject matter jurisdiction.

          First, Plaintiff has failed to establish federal

question jurisdiction. ''A plaintiff properly invokes § 1331
jurisdiction when [he] pleads a colorable claim ^arising under
the Constitution or laws of the United States."     Arbaugh, 546

U.S. at 513 (citing Bell v. Hood, 327 U.S. 678, 681-85 (1946)).
Plaintiff's allegations, if anything, only raise tort or product

liability claims against defendants, which generally arise unde::
state law.   Although Plaintiff (in 19-cv-613) characterized his

allegations as violations of his ''civil rights," presumably in
an attempt to state a claim under 42 U.S.C. § 1983, he does not

allege any facts demonstrating that the challenged conduct by
the named defendants constituted state action.    Flagg v. Yonkers

Sav. & Loan Ass'n, 396 F.3d 178, 186 (2d Cir. 2005) ("Because

the United States Constitution regulates only the Government,
not private parties, a litigant claiming that his constitutionai

rights have been violated must first establish that the

challenged conduct constitutes state action." (internal

quotation marks omitted)).   Without such allegations,

Plaintiff's claim fails and cannot serve as the basis for

federal question jurisdiction over either of his actions.

            Second, Plaintiff has failed to establish diversity

jurisdiction.        plaintiff] invokes § 1332 jurisdiction when

[he] presents a claim between parties of diverse citizenship

that exceeds the required jurisdictional amount, currently

$75,000."    Arhaugh, 546 U.S. at 513.   This requires that there

be ''complete diversity, i.e., that each plaintiff's citizenship

. . . be different from the citizenship of each defendant."

Hallinghy v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009).     In this

action. Plaintiff provides addresses for himself and each

defendant in the Eastern District of New York.     Without any

allegations establishing or suggesting that the parties might be

of diverse citizenship, the Court cannot conclude that there is

complete diversity of citizenship in this action.

            Because Plaintiff has failed to allege facts that

would allow the Court to exercise jurisdiction over his actions,

they must be dismissed pursuant to Rule 12(h)(3) of the Federal

Rules of Civil Procedure.
                                Conclusion


             In light of the foregoing. Plaintiff's complaints are

dismissed without prejudice for lack of subject matter

jurisdiction, Fed. R. Civ. P. 12(h)(3), and Plaintiff's

complaint in Hunt v. 91 Realty LLC, No. 19-cv-613, is further

dismissed as duplicative.       In light of plaintiff's pro se

status, Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir.

2009) (internal quotation marks omitted), however, he is granted

leave to file an amended complaint within thirty (30) days of

the date of this Memorandum and Order in Hunt v. Scooter Store &
                                                                            I
                                                                            I



Repair et al.. No. 19-cv-570.        Plaintiff may wish to consult ani

attorney to assist him with an amended complaint.

             Should plaintiff decide to file an amended complaint,

it must be submitted within the time frame specified in this

Memorandum and Order, be captioned ''Amended Complaint," and bear

the docket number 19-cv-570.^       Plaintiff is advised that the

amended complaint will completely replace the original

complaint, so Plaintiff must include in it any allegations he

wishes to pursue against the defendants.          This includes any

allegations he wishes the Court to consider from either of the

complaints he filed, although these appear, in sum and

substance, to be identical.       In accordance with this Memorandum


1 Plaintiff should not file any document bearing the caption number 19-cv-613,
as the corresponding action has been separately dismissed as duplicative of
19-CV-570.
and Order, Plaintiff must also allege facts that would allow the

Court to exercise subject-matter jurisdiction over his action.

          If Plaintiff fails to file an amended complaint within

thirty (30) days of this Memorandum and Order or show good cause

why he cannot comply, the Court shall direct the Clerk of Court

to enter judgment dismissing this action and close this case.

The Clerk of Court is respectfully directed to dismiss the

action, 19-cv-613, serve a copy of this Memorandum and Order on

pro se Plaintiff and to note service on the docket.

          The Court certifies pursuant to 28 U.S.C. § 1915

(a)(3) that any in forma pauperis appeal from this order would

not be taken in good faith.    Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.


Dated:    November    , 2019
          Brooklyn, New York
                               /s/ USDJ KIYO A. MATSUMOTO
                                Hon. .Klyo A. Matsumoto
                                United States District Judge
